OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                                       AUSTIN
G-c-
A--


       Miss Hazel B. Beckham
       executive Secretarg-DLrector
       State Commlsslan for the Blind
       Aaatln, Texas
       Deer-t




       of this depsrtmentugont


            less t&n the
            l4tllm for 4 8




                 T&q &.&al   z-iderappended to &mate Bill 427, Acts
       of the Forty-S&&h Leglslatme, the Departmental Approprlstlcm
       Eull, provides In part aa follwar
                      ~I
                 " * * * Frovlded, hwaver, that nothlng
            herein shall prevent any department head from
     paying less than the maximum axnomt set forth
     hereFn for any salaried position."
          This is specific authority to the various depart-
ment heads to pay partluular employees less than the maxi-
mum amount itemized for the particular salaried position.
          An eseeutfal function of an appropriatlcm is to
set apart a oertain sum of money to be used for a aertain
purpose and for no other purpose. It follows that the salary
sppropriated for one purpose~mag not be used for another
puypose In the absence of exprem authorlty from the Legls-
lature so to do. There Is no author*ltgcaaferred upon the
department heads by the Leglalature in &U%t8  Bill 427 to
transfer approprlaticma, consequently any saving effected
in payfng less t&an the m3ximum amowt of salary appropriated
for a particular position may not be transferred to auother
appropMation or used for another purpose than that for
which it vas appropriated. see ow ophni~nrI?O. 0-3068, COPY,
of which is enclosed herewith.
           It was held in our opinion Ho. O-1006 that 8 8alaPy
 item Usted $n Senate Bill 427, Acts of the Foptg-Sixth Legis-
 lature, cannot be broken down into cozupcmentparts and oon-
 ve&ed into an appropriation fos part-time or half-tine mu-
 ploylwlt. A copy of thle oplnloa La enclosed herewith.
 Slnae 'Yefind no ex@reas authmlty conferred upon the~Oommls-
 sion far the Blind by Senate Bill 427 to break dam a salary
 Item listed for a partioular position and use a portion of
 such item of appropriation for part-time or half-time entploy-
 ment, you are 8dvieed that any ssvlngs effected by paying
.$ess thtm the maxImum amount itepclzedfor a particular posl-
 tion cannot be used by your department to pay a part-time
 employee for like work.
                                      Yours very truly
                                  ATTORMEY OEUERAL OF 'l'~xA.8




                                            R. W. Falrchlld
                                                  Assistant

RWF:ej
Encls.